DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, 22-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective leg" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant does not previously establish “a respective leg” and therefore the limitation lacks antecedent basis.  It is suggested 
Re. Cl. 1, the limitation “at least one balance beam” in Line 13 renders the claim indefinite since it is unclear if the Applicant is referring to the same “at least one balance beam” amended into Line 4 or a different balance beam.  Applicant currently does not use antecedent basis language to relate the limitations and therefore it is unclear if they are inter-related or not.  It is suggested that the Applicant amend Line 13 to refer back to Line 4 to overcome this issue.
Re. Cls. 1 and 6, the limitations “a said lever contact region” in Lines 15 (appears twice), Lines 21-22, Line 23, Lines 25-26, Lines 26-27, and Line 4 renders the claim indefinite in the Examiner’s position.  The term “a” is generally used to establish a new structure not previously mentioned within the claim and the term “said” is generally used to refer back to a previous mentioning of the particular structure.  In other words, the terms “a” and “said” have opposite antecedent basis meanings and using the two terms in conjunction with one another is indefinite since it is unclear which take precedent in each instance.  It is suggested that the Applicant amend the limitations to only use one of “a” or “said” depending on whether or not the structure was previously mentioned within the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999) ("ink delivery means positioned on …" invokes 35 U.S.C. 112, sixth paragraph since the phrase "ink delivery means" is equivalent to "means for ink delivery").  It is the Examiner’s position that this limitation follows the same pattern and therefore invokes 35 USC 112(f).   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant defines the interconnecting means as structure (2) shown in Figs. 1 and 16 respectively and the ground engaging means as feet (5a, 6a, 7a, and 8a) shown in Figs. 1 and 16 respectively. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys US 467811 (hereinafter Humphreys) in view of Coste FR 2607878 (hereinafter Coste).

    PNG
    media_image1.png
    227
    647
    media_image1.png
    Greyscale

Re. Cl. 1, Humphreys discloses: A stabilizing arrangement (Fig. 1-2) for supporting an object (10, Fig. 1), the stabilizing arrangement including: an interconnection means for connecting to at least one leg and for pivotally connecting to at least one balance beam (see annotated figure 2 and 16s, it is the Examiner’s position that the interconnecting means only shows half of the arrangement and the annotated arrangement extends around the entire structure; balance beam 20), a first leg, a second leg, a third leg and a fourth leg (12s, Fig. 1, for each of the four legs), each of the first, second, third and fourth legs being slidably connected to the interconnection means by a respective slide connection (see Fig. 1, sliding into and out of 16), and each having a respective ground engaging means for engaging a ground (see 13, Fig. 1) and at least one respective lever contact region (14/15, Fig. 1), each respective lever contact region being fixed to or located on the respective leg (see Fig. 1), the respective ground engaging means of the second and fourth legs being on opposing sides of a virtual straight line extending between the ground engaging means of the first and third legs (see Fig. 1-2, the table would have four legs where 13s on a first and third leg are diagonally connected with a straight line, thus meeting the claim limitation), at least one balance beam (20, Fig. 4), including a first balance beam (20, Fig. 4) pivotally connected directly or indirectly to the interconnection means (see Fig. 1, at 20a) and engaging in use directly with a said lever contact region on the first leg and engaging in use directly with a said lever contact region of the second leg (see Fig. 1, at 14/15); wherein a respective position of two of the legs (12) of the respective legs is determined by at least a first balance beam (see Fig. 1); the at least one balance beam and the first, second, third and fourth legs being arranged such that when the first leg moves in a first direction relative to the interconnection means the second leg moves in at least a second direction relative to the interconnection means, the second direction being an opposite direction relative to the first direction (Lines 85-95),.
Re. Cl. 4, Humphreys discloses: the object is supported by or connected directly or indirectly to the interconnection means (see Fig. 1-2, 10 is supported directly on top of the annotated interconnecting means).
Re. Cl. 5, Humphreys discloses: the object is a table top (see 10, Fig. 1).
Re. Cl. 7, Humphreys discloses: each said slide connection permits linear sliding of the respective leg relative to the interconnecting means (see Fig. 1-2, vertical sliding of 12 within 11).
Re. Cl. 8, Humphreys discloses: the linear sliding of the respective leg is in a substantially vertical direction relative to the interconnecting means or in a direction that (see Fig. 1, the vertical direction that 12 moves within 11 would be vertical).
Re. Cl. 9, Humphreys discloses: the first balance beam engages in use a first engagement region (left 14, Fig. 1) with said or one of said lever contact regions on the first leg and engages in use at a second engagement region with said or one of said lever contact regions on the second leg (see Fig. 1, right 14), the first engagement region being on the opposite side of the first pivot to the second engagement region (see Fig. 1, opposite side of 20a).
Re. Cl. 22, Humphreys discloses: each of the respective first and second legs is a respective movable leg (see 12, Fig. 1) including the respective ground engaging means (see 13, Fig. 1), the interconnection means includes first, second, third and fourth fixed leg portions (11s, Fig. 1), and each said respective slide connection permits the respective movable leg to slide relative to the respective fixed leg portion of the interconnection means (see Fig. 1, and Lines 85-95).
Re. Cl. 23, Humphreys discloses: said at least one lever contact region on each said movable leg further includes first and second lever contact regions (see 14s, Fig. 1), each balance beam including a first engagement region and a second engagement region (15s, Fig. 1), the respective first, second or third pivot being between the first and second engagement regions of the respective first, second or third balance beam (see Fig. 1), the first engagement region of the first balance beam being, in use, in contact with the first lever contact region of the first movable leg, the first engagement region of the second balance beam being, in use, in contact with the first lever contact region of the second movable leg, the first engagement region of the third (shown schematically in Fig. 1; by modifying the Humphreys device to include four beams as discussed below, it is the Examiner’s position that the claimed configuration would be present) the second engagement region of the first balance beam being, in use, in contact with the second lever contact region of the second movable leg (see Fig. 1), the second engagement region of the second balance beam being, in use, in contact with the second leger contact region of the third movable leg, the second engagement region of the third balance beam being, in use, in contact with the second lever contact region of the fourth movable leg (shown schematically in Fig. 1; by modifying the Humphreys device to include four beams as discussed below, it is the Examiner’s position that the claimed configuration would be present).
Re. Cl. 27, Humphreys discloses: the respective movable leg is substantially located around the outside of the respective fixed leg portion or wherein the respective moveable leg is located substantially inside the respective fixed leg portion (see 12s inside 11s, Fig. 1).
Re. Cls. 1, 3, 6, 10-11, and 22-24 Humphreys discloses that legs on both sides of the table may be provided with the rods and levers if desired (Lines 100-102) but does not explicitly disclose wherein a respective position of each of the respective legs is determined by at least three different constraints including at least two of the following additional constraints: i. a second balance beam pivotally connected directly or indirectly to the interconnection means at a second pivot and engaging in use, directly with a said lever contact region on the second leg and engaging in use directly with a said lever (see Fig. 3 and 4) which include different embodiments which function to stabilize an object (see 8, Fig. 3-4).  It is the Examiner’s position that Fig. 3 appears to show an embodiment which corresponds to the embodiment discussed in Humphreys (Lines 100-102) and also discloses an alternate embodiment where balance beams are used for each individual leg (see Fig. 4).  Coste discloses a stabilizing arrangement (Fig. 4 and 5b) which includes an interconnecting means (8, Fig. 4); four adjustable legs (11, Fig. 4) and at least one balance beam (3, Fig. 4), including a first balance beam pivotally connected directly or indirectly to the interconnection means and engaging in use with the first leg and engaging in use with the second leg (see 3, Fig. 4, pivotally connected at 7 to interconnecting means 8 and engaging with first and second legs 11).  Re. Cl. 1, Coste discloses wherein a respective position of each of the respective legs (11’s Fig. 4) is determined by at least three different constraints including the first balance beam and at least two of the following additional constraints: i. a second balance beam (other 3, Fig. 4) pivotally connected directly or indirectly to the interconnection means at a second pivot (see 7, Fig. 4) and engaging in use, directly with a said lever contact region on the second leg and engaging in use directly with a said lever contact region on the third leg (see Fig. 4 where 3’s attach to each leg 11); ii. a third balance beam (other 3, Fig. 4) pivotally connected directly or indirectly to the interconnection means at a third pivot (7, Fig. 4) and engaging in use, directly with a said lever contact region on the third leg and engaging in use directly with a said lever contact region on the fourth leg (see Fig. 4); iii. a first leg fixing providing a fixing of the first leg to the third (see Fig. 4). Re. Cl.3, Coste discloses the at least two additional constraints include one of the following combinations of the constraints: a) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs (see Fig. 4); b) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint iv. the second leg fixing which fixes the second leg to the fourth leg; c) constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs and constraint iii. the first leg fixing which fixes the first leg to the third leg; or d) constraint iii. the first leg fixing which fixes the first leg to the third leg and constraint iv, the second leg fixing which fixes the second leg to the fourth leg. Re. Cl. 6, Coste discloses an additional constraint of a fourth balance beam pivotally connected directly or indirectly to the interconnection means at a fourth pivot and engaging in use directly with a said lever contact region the fourth leg and engaging in use with the first leg (see Fig. 4, the device includes four beams 3 which engage the legs as claimed). Re. Cl. 10, Coste (see Fig. 4, each beam 3 on its opposing ends engages with legs 11 with the pivot 7 in the center).  Re. Cl.  11, Coste discloses the additional constraints include the third balance beam, the third balance beam engages in use at a first engagement region with said or one of said lever contact regions on the third leg and engages in use at a second engagement region with said or one of said lever contact regions on the fourth leg, the first engagement region being on the opposite side of the first and/or third pivot to the second engagement region (see Fig. 4, there are four beams 3, each beam 3 on its opposing ends engages with legs 11 with the pivot 7 in the center). Re. Cl. 22, Coste discloses when the at least two additional constraints include said constraint i the second balance Attorney Docket WM 1051US5beam pivotally connected to the interconnection means and engaging with said one or one of said lever contact regions of each of the second and third legs and said constraint ii the third balance beam pivotally connected to the interconnection means and engaging with said or one of said lever contact regions on each of the third and fourth legs, the third and fourth legs is a respectively movable leg including the respective ground engaging means (see Fig. 4,  there are four beams 3, each beam 3 on its opposing ends engages with legs 11 with the pivot 7 in the center and legs 11 have a ground engaging means or bottom portion which contacts the ground).  Re. Cl. 24, Coste discloses further (see Fig. 4, there are four beam 3, each having opposing ends which engage with lever contact regions of legs 11; further as shown in Fig. 4, the axes 9 are substantially aligned across 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Humphreys device to have its beam/lever arrangement on all of the legs since Humphreys discloses that other legs can have such an arrangement (Lines 100-102) and Coste discloses that having beams interacting between all four legs is an alternate configuration to having beams on opposing legs (see Figs. 3-4).  Furthermore, this modification would provide a more adaptable supporting interface which could be used on far more irregular surfaces, therefore improving the Humphreys table.
Re. Cl. 24, and specifically, the limitation “the first engagement region of the fourth balance beam, in use, being in contact with the first lever contact region of the fourth movable leg and the second engagement region of the fourth balance beam, in use, being in contact with the second lever contact region of the first movable leg, and  Attorney Docket WM 105US6wherein each of the respective first, second, third or fourth pivots has a respective pivot axis, the first pivot axis being substantially aligned with the third pivot axis and the second pivot axis being substantially aligned with the fourth pivot axis,” it is the Examiner’s position that the proposed modification would meet this limitation.  By modifying Humphreys to have its beam/lever arrangement between all four legs of the table as disclosed by Coste, the resulting combination would have four balance beams, four movable legs, levers at each end of the legs and function in the same manner as claimed.  
Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-17, 22-24 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632